COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
JOSHUA BUTLER,                                                    No. 08-15-00232-CV
                                                 §
                              Appellant,                             Appeal from the
                                                 §
v.                                                             County Court at Law No. 4
                                                 §
KAUR HOLDINGS LLC,                                               of Dallas County, Texas
                                                 §
                               Appellee.                         (TC#CC-15-02221-D )
                                                 §

                                                 §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that the Appellant’s brief has not been filed, we

dismiss the appeal for want of prosecution.

       On November 10, 2015, the Clerk notified Appellant that his brief was past due and no

motion for extension of time had been filed. The letter advised Appellant that the Court intended

to dismiss the appeal for want of prosecution unless Appellant responded within ten days and

showed grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Neither the brief nor a

motion for extension of time in which to file the brief has been filed. Accordingly, we dismiss

the appeal for want of prosecution.


                                              STEVEN L. HUGHES, Justice
December 16, 2015

Before McClure, C.J., Rodriguez, and Hughes, JJ.